 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    BRICK S. HOUSTON, JR.,                               Case No. 2:18-cv-02298-APG-BNW
 8                           Plaintiff,
                                                           ORDER
 9          v.
10    JAMES DZURENDA, et al.,
11                           Defendants.
12

13          Given that plaintiff no longer is incarcerated, on September 20, 2019, the court entered an

14   order denying plaintiff’s application to proceed in forma pauperis for prisoners and giving him 30

15   days to file an application to proceed in forma pauperis by a non-prisoner. (Order (ECF No. 15).)

16   That order was returned by the U.S. Post Office as undeliverable. (ECF No. 16.) Plaintiff

17   subsequently filed a notice of change of address. (ECF No. 17.) Out of an abundance of caution,

18   the court will order the Clerk of Court to resend its order (ECF No. 15) to plaintiff at his new

19   address.

20          IT IS SO ORDERED.

21

22          DATED: October 18, 2019

23

24
                                                           BRENDA WEKSLER
25                                                         UNITED STATES MAGISTRATE JUDGE
26

27

28
